Citation Nr: 1310668	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as secondary to service-connected bilateral deep vein thrombosis of the lower extremities.  

2.  Entitlement to service connection for bilateral orchiectomies, to include a claim that it is secondary to a service-connected bilateral deep vein thrombosis of the lower extremities.  

3.  Entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephan L. Freeman, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran and his friend, A.O.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1994 to July 1995.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A June 2012 letter from the RO in St. Petersburg, Florida transferred jurisdiction of the appeal to the RO in Winston-Salem, North Carolina, since this RO is closest to the Veteran's current domicile.      

In March 2011, the Veteran and his friend presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Board remanded this case in October 2011 for further development.  After attempted completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  In the same October 2011 Board decision, the Board granted restoration of a 50 percent rating for the Veteran's bilateral deep vein thrombosis of the lower extremities and granted secondary service connection for pulmonary emboli.  Therefore, these issues are no longer on appeal before the Board.  

In a statement accompanying the September 2009 Substantive Appeal, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the March 1997 rating decision that assigned a combined 50 percent rating for bilateral deep vein thrombosis, protein C deficiency, status post pulmonary emboli, and small intestine resection for bowel infarctions.  In this vein, the Veteran believes that in the March 1997 rating decision the RO failed to explain why separate, compensable evaluations for each of these conditions were not warranted.  Although the issue of CUE in the March 1997 rating decision is raised by the record, it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the CUE issue.  That is referred to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO in Winston-Salem, North Carolina.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues of secondary service connection for an acquired psychiatric disorder and bilateral orchiectomies, entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities, and entitlement to a TDIU, the Board finds that additional development of the evidence is once again required.

First, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure substantial compliance with the Board's previous October 2011 remand instructions

That is, the RO in St. Petersburg, Florida only partially complied with the Board's October 2011 instructions, by securing VA treatment records dated after January 2008 from the VAMC in Bay Pines, Florida; by securing copies of a Social Security Administration (SSA) disability determination and all accompanying medical records; and by securing the Veteran's Chapter 31 vocational rehabilitation folder including counselors' assessments.  

However, the RO in St. Petersburg, Florida failed to schedule the Veteran for a new VA examination and opinion to determine if the Veteran has a current acquired psychiatric disorder that is proximately due to or chronically aggravated by his service-connected deep vein thrombosis.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  The RO in St. Petersburg, Florida also failed to schedule the Veteran for a contemporaneous VA examination to assess the current nature, extent and severity of his deep vein thrombosis of the lower extremities.  38 C.F.R. § 3.327(a) (2012).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Finally, the RO failed to readjudicate the issues on appeal by way of a rating decision (if granted) or Supplement Statement of the Case (SSOC) (if denied).  See 38 C.F.R. § 19.31(c) (2012).    

In short, although it will result in additional delay in adjudicating the appeal, a remand is required to ensure substantial compliance with the Board's previous October 2011 remand instructions.    

Second, a June 2012 letter from the RO in St. Petersburg, Florida transferred jurisdiction of the appeal to the RO in Winston-Salem, North Carolina, since the latter RO is closest to the Veteran's newest domicile.  (The Veteran recently moved from Florida to North Carolina).  In a September 2012 letter, the Veteran further indicated that he has a new address and phone number in North Carolina.  The RO in Winston-Salem, North Carolina should update the Veteran's new address and phone number in their system so that the Veteran can receive future correspondence.  (Some of the recent mail in the claims folder was returned as undeliverable from his previous address).  

Third, although the RO secured SSA disability records in the form of an electronic CD in November 2011, the RO failed to print out the SSA records.  Since the Board is remanding for other reasons, the RO should access the CD and print and associate the relevant SSA records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. The RO in Winston-Salem, North Carolina must update the Veteran's new address and phone number in their system so that the Veteran can receive future correspondence.  (In a September 2012 letter, the Veteran provided his new address and phone number in North Carolina).  

2.  The RO must access the SSA disability CD and print and associate the relevant SSA records with the claims folder.  

3.  After completion of instructions 1 and 2 above, the RO must schedule the Veteran for a VA examination by a mental health examiner to determine the nature and etiology of any current psychiatric disorder present.  In the sense of fairness and objectivity, and to the extent possible, the examiner should be a mental health professional who has not previously examined the Veteran.  Advise the Veteran that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Based on the examination, interview, and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

A) Is it at least as likely as not (50 percent or more probable) that any current psychiatric disorder is proximately due to or the result of the Veteran's service-connected deep vein thrombosis?  

B) Is it at least as likely as not (50 percent or more probable) that a current psychiatric disorder is chronically aggravated or worsened by the Veteran's service-connected deep vein thrombosis, regardless of the date of onset of either disorder?  If and only if the examiner finds that there is chronic aggravation or worsening of any current acquired psychiatric disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

C) In making these determinations, please review the following: a May 2006 VA psychiatric examiner noted that the Veteran had a depressive disorder secondary to his general medical condition (including his service-connected deep vein thrombosis).  In contrast, a different  February 2007 VA psychiatric examiner assessed that the Veteran did not have depression, but was merely "frustrated."  This examiner remarked the Veteran did not meet the criteria for an Axis I or Axis II disorder.  In addition, a February 2007 VA psychiatric consult diagnosed the Veteran with cocaine dependence and cannabis dependence, but no other psychiatric disorder was mentioned.  Notably, it was suspected the Veteran had "secondary gains" in his seeking mental health treatment to support his disability claim.  For his part, the Veteran reports receiving medical treatment and medication for depression.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  After completion of instructions 1 and 2 above, the RO must schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected deep vein thrombosis of the lower extremities.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The examiner must also provide an opinion as to whether the Veteran's service-connected deep vein thrombosis of the lower extremities renders him unable to secure and follow a substantially gainful occupation.

5.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above, and any additional notice or development deemed necessary, the RO must readjudicate the issues of secondary service connection for an acquired psychiatric disorder and bilateral orchiectomies, entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities, and entitlement to a TDIU.  

If the claims are not granted to the Veteran's satisfaction, send him and his attorney a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

Thereafter, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



